Citation Nr: 9914060	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-48 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability 
secondary to service-connected PTSD.

2.  Entitlement to service connection for gastrointestinal 
disorder secondary to service-connected PTSD.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
head injury, currently evaluated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
March 1998 the Board remanded the case to provide the veteran 
with a Travel Board hearing as he requested.  In 
correspondence received in May 1998, the veteran opted 
instead for a Board hearing at the central office in 
Washington, D.C.  He was subsequently advised of his 
scheduled March 1999 hearing at the Board, but failed to 
report to it.  The case is therefore ready for further 
appellate action.  

The veteran's representative has raised the issue of an 
earlier effective date for the grant of service connection 
for PTSD.  This issue is referred to the RO for appropriate 
initial action.

The issues of entitlement to increased evaluations for PTSD 
and residuals of a head injury will be addressed in the 
subsequent remand.



FINDING OF FACT

The claims of entitlement to service connection for heart 
disability and gastrointestinal disorder on a secondary basis 
are not plausible.


CONCLUSION OF LAW

The claims for service connection for a heart disability and 
gastrointestinal disorder are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in October 
1971 he complained of chest pain a day after falling on his 
shoulder during a football game.  It was the examiner's 
impression that he had a right sterno-clavicular strain at 
that time.  In November 1971, his blood pressure was recorded 
as 110/80.  He had a regular heart rate and no murmur.  A 
February 1972 treatment record indicates that the veteran 
complained of intermittent periumbilical pain of two months 
duration which occasionally awakened him at night.  He 
admitted that he was tense and experienced pain when eating 
spicy foods.  He also drank a large quantity of coffee and 
smoked two packs of cigarettes a day.  The examiner noted 
that his abdomen was severely tender below the xiphoid.  The 
impression was an ulcer versus gastritis, and the examiner 
ordered an upper gastrointestinal (UGI) series be conducted.  
There is no record that the UGI actually was conducted.  
Later that month, he was seen for complaints of dizziness.  
He had a history of a skull fracture.  A blood pressure 
reading was 130/90.  The veteran's August 1972 separation 
examination shows that all his clinical evaluations were 
normal.

An August 1986 letter from David B. Policky, M.D., notes that 
the veteran was seen beginning in March 1980.  Blood pressure 
was 126/82.  He noted that the veteran complained of off and 
on dark blood in his stool in 1981; however X-ray studies of 
his colon and upper GI were unremarkable.  Dr. Policky 
remarked that his blood pressure was normal - in the 
128/80's.  In 1982, blood pressure was 130/90.  In August 
1985 he complained of abdominal pain and blood in his stools.  
At that time he was hospitalized for an extensive work-up.  
There were no specific findings.  He continued to complain of 
intermittent abdominal pain.

The veteran underwent a consultation in July 1988 at St. 
Elizabeth's Community Health Center.  At that time he 
complained of some chest pain that then developed into 
headaches.  Examination of his heart indicated that while the 
sounds were fairly distant, they sounded normal.  His abdomen 
was flat, soft with excellent "abdominals."  The examiner's 
impression included chest pain, and while doubtful of cardiac 
origin, studies were to proceed to rule out a myocardial 
infarction (MI).  A probable peptic process in the form of 
gastritis was also determined to be present.  Blood pressure 
was 125/82, and the examiner opined that he doubted that the 
chest pain was of cardiac origin.

An August 1990 VA discharge summary shows that the veteran 
was admitted for complaints of midsternal chest pain 
associated with diaphoresis and shortness of breath.  He had 
just previously been hospitalized for chest pain diagnosed as 
secondary to a sliding hiatal hernia with gastroesophageal 
reflux.  A MI was ruled out by EKG's and enzymes.  An 
esophagogastroduodenoscopy revealed only mild duodenitis with 
no evidence of esophagitis whatsoever.  Other testing was not 
performed because that VA facility did not have the requisite 
equipment and another VA facility's equipment was broken at 
the time.  The examiner opined that the veteran's chest pain 
was caused by diffuse esophageal spasm while his abdominal 
complaints were related to a syndrome called nonulcer 
dyspepsia.  His discharge diagnoses were chest pain, diffuse 
esophageal spasms suspected and sliding type hiatal hernia 
with esophageal reflux.

A November 1992 VA general examination report shows that a 
cardiac examination including peripheral vessels, blood 
pressure assessment and heart auscultation was unremarkable.  
An EKG was also normal.  There was some mild epigastric 
tenderness on palpation but no overall significant tenderness 
or palpable mass.  Normal bowel sounds were heard and his 
abdomen was nondistended.  The examiner opined that the 
veteran's chest pains were probably noncardiac in origin and 
concurred with the clinical accounts that found them to be 
gastroesophageal reflux and esophageal spasm related.  The 
examiner further noted that there was no documented history 
of an ulcer.  

A November 1992 VA discharge summary included a blood 
pressure reading of 142/96.  Evaluation of the abdomen 
revealed no masses or tenderness.  The Axis III diagnoses 
were essential hypertension and gastroesophageal reflux 
disorder.

A May 1993 private hospital record noted a blood pressure of 
148/100.  A ultrasound of the abdomen was normal.

During his June 1993 personal hearing, the veteran testified 
that had been admitted to private hospitals on several 
occasions for heart problems and severe angina.  One doctor 
believed that he had an esophageal spasm that pressed against 
one of the main arteries causing his severe angina.  He 
stated that he had a hiatal hernia and that his stomach 
produced five times more acid than the average stomach.  He 
believed his PTSD and headaches exacerbated his stomach 
problems.  He first began to have stomach problems half way 
through service and initially thought it was just 
indigestion.  He stated that a hiatal hernia was discovered 
in service and that his problems had continued from that 
time.  

Elevated blood pressure readings were recorded in the mid-
1990's.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(1998).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

With respect to the veteran's claim of entitlement to service 
connection for a heart disability secondary to his PTSD, the 
evidence of record shows that the veteran began to have 
elevated blood pressure readings on a consistent basis 
beginning in the 1990's.  No one has related these high blood 
pressure readings to the service-connected PTSD.  Although 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The record contains no medical evidence suggesting that the 
veteran has any current gastrointestinal disorder 
etiologically related to his PTSD.  The only evidence of 
record linking his probable gastritis, suspected esophageal 
spasms and sliding type hiatal hernia with esophageal reflux 
to his PTSD consists of his own testimony and statements.  
However, as noted previously, as a lay person the veteran is 
not qualified to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, there is no medical opinion linking any of his 
current complaints and findings to his inservice abdominal 
complaints and the evidence does not provide any continuity 
of symptomatology from 1972 to 1981.  Moreover, 1981 X-ray 
studies of his upper GI were unremarkable and therefore do 
not provide objective evidence of the existence of an ulcer 
or hiatal hernia at that time.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Since the veteran has submitted no medical evidence 
supportive of his claims, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for a heart disability and 
gastrointestinal disorder secondary to his service-connected 
PTSD are well grounded.  Accordingly, the claims are denied.

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92). 


ORDER

Service connection for a heart disability and 
gastrointestinal disorder is denied.


REMAND

A May 1993 discharge summary from a community hospital shows 
discharge diagnoses of syncope of undetermined etiology 
(strong suspicion for post-traumatic epilepsy versus cerebral 
ischemia); status migrainous-refractory headache of post-
traumatic etiology, status post brain contusion to left 
frontal region, major depression and PTSD.  During his June 
1993 personal hearing, the veteran testified that his private 
neurologist said he had organic brain syndrome.  He also 
testified that a private EEG indicated unusual brain activity 
and that a couple of lesions were found in the approximate 
location of the depressed skull fracture.  Moreover, several 
letters from the veteran's private neurologist, Jan J. 
Golnick, M.D., such as one dated in July 1996, indicate that 
the veteran had recurrent syncopal episodes secondary to head 
trauma and major depression.

A July 1996 VA psychiatric examination report shows that the 
veteran complained of "blackouts" associated with dizziness 
and disorientation.  The examiner did not find compelling 
evidence of a traumatic brain disease, but noted that his 
psychological testing for such was a crude screening only.  
The veteran's PTSD, depression and panic disorder were all 
described as severe and interconnected.  The examiner was 
unable to determine the etiology of the depression and panic 
disorders, noting that they could be secondary to the 
veteran's Vietnam experience, his PTSD or an organic brain 
syndrome.  The veteran was diagnosed with PTSD, severe major 
depression without psychotic features and moderate panic 
disorder with agoraphobia and brain injury.

Based on the foregoing evidence, and the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8045, under which the 
veteran's residuals of a head injury is rated, the Board is 
of the opinion that he should be provided a VA neurologic 
examination to adequately assess all the current residuals of 
his head injury and whether the veteran should be awarded 
separate evaluations for any such residuals.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

A July 1996 letter from a VA physician indicates that the 
veteran had been treated for PTSD at VA since October 1995.  
The evidence of record does not indicate any VA treatment 
records beyond June 1993.  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file outpatient records 
for the veteran from the VA Medical 
Center in Lincoln, Nebraska, dated from 
June 1993 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

3.  Then, the RO should arrange for VA 
examination of the veteran by a 
neurologist to determine the nature and 
extent of any residuals of the veteran's 
inservice head injury.  All indicated 
studies should be performed.  The 
physician should be requested to review 
the material in the veteran's claims file 
and provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
residuals of a head injury include 
recurrent syncopal episodes, epilepsy 
and/or organic brain syndrome.  The 
claims file must be made available to the 
examiner prior to the examination.  Prior 
to the examination, the RO must inform 
the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  The veteran should also be provided a 
VA psychiatric examination to determine 
the nature and extent of the veteran's 
PTSD and any psychiatric residuals of his 
head injury.  All indicated studies 
should be performed.  The psychiatrist 
should be requested to review the 
material in the veteran's claims file and 
provide an opinion, with complete 
rationale, as to whether any psychiatric 
disability was caused or chronically 
worsened by the veteran's PTSD, inservice 
head injury or a combination of the two 
disabilities.  The claims file must be 
made available to the psychiatrist prior 
to the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
increased ratings for PTSD and for 
residuals of a head injury, to include 
consideration of separate ratings 
pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and his representative 
provided an opportunity to respond.  The veteran should be 
informed of the requirements to perfect an appeal with 
respect to any new issue(s) addressed in the supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

